DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 12/10/2020 in which Applicant lists claims 2-5 as being original, claim 1 as being currently amended, and claims 6-7 as being new. It is interpreted by the examiner that claims 6-7 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 5-8 of the remarks, filed 12/10/2020, with respect to the rejections of the claims in view of Hamada (US 2019/0176706 A1) and Flowers et al. (US 5,966,254) have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. Specifically, Applicant’s argument that the 102(b)(2)(C) exception applies to the 102(a)(2) rejection in view of Hamada is persuasive. Additionally, Applicant’s argument that Flowers does not disclose the amended claim limitation, wherein the gap between the pivoting body and the supporting body in the radial direction of the pivoting is a portion between the supporting body side formed of a curved surface and the pivoting body side formed of a flat surface, is persuasive and therefore the rejection of claim 1 in view of Flowers is withdrawn. Newly added claim 6 is allowable for at least the same reasons as claim 1.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a viewing device for a vehicle, wherein the gap between the pivoting body and the supporting body in the radial direction of the pivoting is a portion between the supporting body side formed of a curved surface and the pivoting body side formed of a flat surface, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-5 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Claim 6 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a viewing device for a vehicle, wherein the gap between the pivoting body and the supporting body in the radial direction of the pivoting is a portion between one of the supporting body side or the pivoting body side formed of a curved surface and another of the supporting body side or the pivoting body side formed of a flat surface, and the restricting portion is provided on the curved surface side, as generally set forth in claim 6, the device including the totality of the particular limitations recited in claim 6.
Claim 7 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a viewing device for a vehicle, comprising a deforming portion that is provided at the restricting portion, that is curved, and that is elastically deformed by the other one of the supporting body or the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/1/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872